         Case 9:18-cv-00172-DLC Document 169 Filed 03/08/21 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

  MARK VOELKER,
                                                     CV 18–172–M–DLC
                        Plaintiff,

          vs.                                         ORDER

  BNSF RAILWAY COMPANY, a
  Delaware corporation,

                        Defendant.


        Before the Court is the parties’ Stipulation for Dismissal with Prejudice.

(Doc. 168.) The parties request that this Court dismiss the above-captioned matter

with prejudice, with each party to bear their own costs, fees, and expenses. (Id.)

        Accordingly, IT IS ORDERED that the above-captioned matter is

DISMISSED with prejudice, with each party to bear their own costs, fees, and

expenses.

        IT IS FURTHER ORDERED that all pending motions are DENIED as

moot.

        The Clerk of Court is directed to close the case file.

        DATED this 8th day of March, 2021.




                                            1
